DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 8/25/21.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1 – 6 and 12 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Klopf et al. (DE102015201577, See IDS dated 6/7/19, hereinafter Klopf) in view of Haruta et al. (JP2012189495, hereinafter Haruta).
 	Regarding claim 1, Klopf discloses an apparatus comprising a metal sleeve 50A having a supporting structure 52 (See Fig. 14) and at least one strain sensor 30 attached to a window or bore 52.1 of the sleeve which is configured to sense a strain in a driveline component (See Pg. 4, Paras. 0032 - 0033).
 	Klopf fails to disclose a holder comprising a side wall that comprises a holder outer surface and a holder inner surface, the holder outer surface configured to correspond and attach to an aperture of the driveline component and the sleeve attached to the holder inner surface.
 	However, Haruta discloses an apparatus comprising a sleeve 50 that is connected to an inner surface of a holder 30 which includes a side wall and an outer surface configured to correspond and attach to an aperture of a component 5 and the sleeve attached to the holder inner surface (See Fig. 7, See Pg. 4, Para. 0031 and Peg. 5, Para. 0036).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007). 	Regarding claim 2, Klopf fails to disclose that the holder comprises a holder end wall, the side wall connects the holder end wall to make the holder cup-shaped.  	However, in Haruta, the holder 30 comprises a flange 33, and the side wall connects the holder end wall to make the holder cup-shaped (See Fig. 7).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007). 	Regarding claim 3, Klopf fails to disclose that the sleeve includes a sleeve outer surface corresponding and attached to the holder inner surface. 	However, in Haruta, the sleeve 50 includes an outer surface that is attached to the holder inner surface (See Fig. 4).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).
 	Regarding claim 4, Klopf fails to disclose that the sleeve includes at least 20one curved segment coupling the at least one sensor to the holder. 	However, in Haruta, the sleeve 50 includes a curved segment that couples the sensor to the holder 30 (See Fig. 3). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007).  	Regarding claim 5, Klopf fails to disclose that a temperature sensor is coupled to or positioned through the holder end wall and is configured to determine a temperature of the driveline component.
 	However, in Haruta, the sensor mounting structure is provided in a pressure vessel having a high temperature (See Pg. 1, Para. 0007).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007). 	Regarding claim 6, Klopf fails to disclose that a cap is coupled to the holder, wherein the sleeve, the cap, and the holder end wall enclose an interior region, and the at least one strain sensor is exposed to the interior region. 	However, in Haruta, a cap 40 is coupled to the holder  30, the sleeve 50, cap 40 and holder 30 enclose an interior region and the strain sensor 15 is in the interior region (See Fig. 2).  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf according to the teachings of Haruta for the purpose of, advantageously providing a sensor mounting structure that fixes a sensor in a fixed state to prevent loosening of the sensor (See Haruta, Pg. 1, Para. 0007). 	Regarding claim 12, in Klopf, a telematic transmitter (cable) is electrically coupled to the at least one strain sensor and is configured to transmit a signal indicative of the strain near the torque sensor assembly on the driveline component to an analyzer 44, wherein the transmitter is exposed to the interior region (See Pg. 5, Para. 0038).
 	Regarding claim 13, in Klopf, the analyzer 44A is a signal conditioning device that is coupled to the strain sensor and the analyzer analyzes a signal indicative of the strain near the torque sensor assembly on the driveline component from the at least one strain sensor and calculates a torque corresponding to the strain, wherein the analyzer is exposed to the interior region (See Fig. 14).
 	Regarding claim 14, in Klopf, a telematic transmitter (cable) is electrically coupled to the at least one strain sensor and is configured to transmit a signal indicative of the torque near the torque sensor assembly on the driveline component from the analyzer 44 to a controller to control the driveline component (See Pg. 5, Para. 0038). 	Regarding claim 15, in Klopf, a power-supply 58 is coupled to at least one of the analyzer and the telematic transmitter and is configured to generate power during the movement of the driveline component, and to provide the power to at least one of the analyzer and the telematic transmitter, wherein the power supply is exposed to the interior region (See Fig. 14).
5. 	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Klopf and Haruta, as applied to claim 1 above, and further in view of Payne (4,002,139 – See IDS dated 7/26/21). 	Regarding claim 7, Klopf aand Haruta fail to disclose that a potting material is positioned in the interior region.  
 	However, Payne discloses an apparatus comprising a potting material 64 that is positioned in an interior region of a sleeve 56 and a cup 40 (See Fig. 2, See Col. 4, lines 58 – 64).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Payne for the purpose of, advantageously providing potting material since this type of material is an indicator fluid that fills free space within a capsule structure (See Payne, Col. 4, lines 58 – 61).6. 	Claims 8 – 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klopf and Haruta, as applied to claim 1 above, and further in view of Kirchner et al. (DE102017120796, hereinafter Kirchner). 	Regarding claim 8, Klopf and Haruta fail to disclose that a temperature sensor is partially positioned in the interior region enclosed by the sleeve, the cap, and the holder end wall and partially positioned in an interior region of the driveline component.   	However, Kirchner discloses an apparatus comprising a temperature sensor 145 that is positioned in an interior region enclosed by a sleeve 230, cap 134 and holder end wall 200 of a holder (See Pg. 4, lines 10 – 18). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Kirchner for the purpose of, advantageously providing a temperature sensor since these types of devices sense a temperature within a hollow shaped portion (See Kirchner, Pg. 4, lines 10 – 18).
 	Regarding claim 9, Klopf and Haruta fail to disclose a cap coupled to at least one of the sleeve and the holder, wherein the cap comprises a lid and a connector extending through the lid and configured to be coupled to the at least one strain sensor.   	However, in Kirchner, a cap 134 is coupled to the sleeve 230, the cap comprises a lid and a connector 290 extending through the lid and coupled to a strain sensor 140 (See Fig. 3, See Pg. 4, lines 41 – 46).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Kirchner for the purpose of, advantageously providing an improved torque sensor since this type of sensor greatly simplifies the calculation of the torque from a measured variable and significantly reduces a required computing power (See Kirchner, Pg. 3, lines 9 – 18). 	Regarding claim 10, Klopf and Haruta fail to disclose that the connector includes a first piece electrically coupled to the at least one strain sensor and a second piece configured to be coupled to the first piece.   	However, in Kirchner, the connector includes a first piece 140 electrically coupled to the at least one strain sensor and a second piece 150 configured to be coupled to the first piece (See Fig. 3). 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Kirchner for the purpose of, advantageously providing an improved torque sensor since this type of sensor greatly simplifies the calculation of the torque from a measured variable and significantly reduces a required computing power (See Kirchner, Pg. 3, lines 9 – 18).
 	Regarding claim 11, Klopf and Haruta fail to disclose that before the cap is coupled to the at least one of the sleeve and the holder, the first piece of the connector and the second piece of the connector are combined to clamp the lid.  
 	However, in Kirchner, the first piece of the connector and the second piece of the connector are combined to clamp the lid (See Fig. 3).  	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Kirchner for the purpose of, advantageously providing an improved torque sensor since this type of sensor greatly simplifies the calculation of the torque from a measured variable and significantly reduces a required computing power (See Kirchner, Pg. 3, lines 9 – 18).
 	Regarding claim 18, Klopf and Haruta fail to disclose a cap coupled to at least one of the sleeve and the holder, wherein the aperture of the driveline component is a blind hole, the sleeve, the cap, and a bottom of the blind hole enclose an interior region, and the at least one strain sensor is exposed to the interior region.  
 	However, in Kirchner, a cap 134 is coupled to at least one of the sleeve 230 and the holder, wherein the aperture of the driveline component is a blind hole, the sleeve, the cap, and a bottom of the blind hole enclose an interior region, and the at least one strain sensor 140 is exposed to the interior region (See Fig. 3).
 	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Klopf and Haruta according to the teachings of Kirchner for the purpose of, advantageously providing an improved torque sensor since this type of sensor greatly simplifies the calculation of the torque from a measured variable and significantly reduces a required computing power (See Kirchner, Pg. 3, lines 9 – 18).
                                            Allowable Subject Matter

7. 	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of  “the sleeve is a printed circuit board electrically coupled to the at least one strain sensor” (referring to claim 16) and “the sleeve is electrically coupled to the at least one strain sensor via traces” (referring to claim 17) in combination with the other limitations presented in claim 1. 
Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
9. 	Gao (CN104276251) discloses a torque sensing system for an electric vehicle middle shaft.
 	Jeschonneck (EP0344496) discloses a support for installing a strain gage.
 	Eckstein et al. (8,113,066) disclose a chuck-integrated force measuring system.
 	Cermak (20090208279) discloses a connecting assembly between a shaft journal and a constant velocity universal joint.
10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        9/10/22